t c memo united_states tax_court yvonne thomas petitioner v commissioner of internal revenue respondent docket no 11047-06l filed date jeffrey d moffatt for petitioner elaine t fuller for respondent supplemental memorandum opinion swift judge this matter is before us at this time on respondent’s motion for summary_judgment as to petitioner’s claim for interest abatement and for sec_6673 penalties on date this court filed its memorandum opinion t c memo in this case this opinion supplements our previous opinion on date we issued an opinion herein thomas v commissioner tcmemo_2007_269 granting respondent’s motion in limine and holding that petitioner in this collection case could not raise an issue as to the amount of petitioner’ sec_2002 underlying federal_income_tax liability on date respondent filed the instant motion for summary_judgment as to petitioner’s claim for interest abatement and for sec_6673 penalties on date petitioner filed an objection to respondent’s motion for summary_judgment background facts relevant to the instant motion were generally set forth in our prior opinion as follows a securities firm reported to respondent on forms 1099-b proceeds from broker and barter_exchange transactions that in petitioner was paid income of approximately dollar_figure on the sale of stock on her individual federal_income_tax return filed with respondent petitioner reported only nominal income and no income from the sale of stock petitioner chose not to participate in respondent’s audit of her individual federal_income_tax return and petitioner did not submit information to respondent’s examining agent relating to the reported income on the above forms 1099-b based on the dollar_figure reported on the forms 1099-b respondent recalculated petitioner’ sec_2002 income and determined a dollar_figure deficiency in petitioner’ sec_2002 federal income taxes on date respondent mailed to petitioner a notice_of_deficiency reflecting the above dollar_figure tax_deficiency and a dollar_figure sec_6662 accuracy-related_penalty on date respondent’s notice_of_deficiency was delivered to and received by petitioner but petitioner did not file a petition with this court to contest respondent’s deficiency determination after assessment of the above deficiency on date respondent mailed to petitioner a notice_of_intent_to_levy and petitioner timely requested of respondent an appeals_office collection hearing in the appeals_office hearing petitioner sought to raise an issue as to the correctness of respondent’s above tax_deficiency determination and petitioner requested an abatement of interest solely on the ground that respondent’s tax_deficiency determination was erroneous petitioner did not raise any collection alternatives and petitioner did not make or submit to respondent an offer-in-compromise because petitioner had received respondent’s date notice_of_deficiency and because petitioner could have petitioned the tax_court with regard thereto respondent’s appeals officer declined to consider petitioner’ sec_2002 federal_income_tax liability and concluded that the proposed levy should be sustained also respondent’s appeals officer rejected petitioner’s claim for interest abatement the primary issue remaining before us on the instant motion is whether respondent as a matter of law committed an abuse_of_discretion in declining to abate interest under sec_6404 that section provides insofar as here relevant for abatement of interest where the interest is attributable to an unreasonable delay by respondent’s representatives in performing managerial or ministerial acts on date respondent served interrogatories on petitioner seeking to establish the factual basis for petitioner’s claim to interest abatement petitioner’s responses to the interrogatories establish that the only ground for petitioner’s claim to interest abatement is the contention that respondent’s underlying tax_deficiency determination against petitioner for was erroneous petitioner states as the case relates to interest abatement if the deficiency balance is incorrect neither the principal nor the interest should stand and both should be abated petitioner makes no claim which would entitle petitioner to interest abatement as we held in our prior opinion because respondent’s appeals officer took into account and properly considered applicable law and administrative procedures because issues raised by petitioner were considered and properly rejected and because respondent’s proposed levy action balanced the need for efficient collection with the intrusiveness of a levy see sec_6330 there occurred in this case no abuse_of_discretion further because the only basis alleged by petitioner for interest abatement is the incorrectness of the underlying tax_deficiency determined by respondent the correctness of which is not properly before us petitioner raises no viable issue as to her entitlement to interest abatement we shall grant respondent’s motion for summary_judgment as to petitioner’s claim for interest abatement also in our discretion we shall deny respondent’s motion for a penalty under sec_6673 an appropriate order and decision will be entered for respondent
